     Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA


CHARLES KOCHENDERFER,

               Plaintiff,                       Case No.:
v.

LIFE INSURANCE COMPANY
OF NORTH AMERICA, and
NAVY FEDERAL CREDIT
UNION

          Defendant.
_____________________________/

                                  COMPLAINT

        COMES       NOW     the   Plaintiff,   CHARLES      KOCHENDERFER

(hereinafter, “Plaintiff”), by and through the undersigned attorney, and files

this Complaint stating a cause of action against Defendant, LIFE INSURANCE

COMPANY OF NORTH AMERICA (hereinafter, “Defendant”/“LINA”), and

NAVY FEDERAL CREDIT UNION (hereinafter, “Navy Federal”), alleging

as follows::

        1.     This is an action for recovery of benefits under an employee

welfare benefit plan brought pursuant to 29 U.S.C. Section 1001, Et Seq.

(“ERISA”) AGAINST LIFE INSURANCE COMPANY OF NORTH
   Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 2 of 9




AMERICA, INC and under the law of Florida. Plaintiff seeks to recover

benefits he claims are due to him under the ERISA governed plan pursuant to

29 U.S.C. §1132(a)(1)(b) (“ERISA”) and under State Law breach of contract

under a “payroll practice” as more particularly described below. More

specifically, Plaintiff seeks Short Term Disability Benefits, long-term disability

benefits, and other benefits under his former employer’s payroll practice and

through the group policy issued by Defendants which she claims have been

wrongfully denied.

                                   PARTIES

      2.     Plaintiff, CHARLES KOCHENDERFER, is and at all times

material hereto was, an adult resident citizen of Escambia County, Florida.

      3.     Defendant LIFE INSURANCE COMPANY OF NORTH

AMERICA, INC. is, and at all times material hereto was, a foreign for-profit

corporation incorporated under the laws of the State of Pennsylvania, and

authorized to engage and engaging in business within the State of Florida,

including the Northern District of Florida.

      4.       Defendant NAVY FEDERAL CREDIT UNION is, and at all

times material was, a Credit Union chartered under the National Credit Union

                                        2
   Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 3 of 9




Act and authorized to engage and engaging in business within the State of

Florida, including the Northern District of Florida.

      5.      At all times relevant to this action, Defendant Navy Federal Credit

Union provided insurance short-term disability (“STD”) benefits to Plaintiff

pursuant policy SHD-0985190 (“the Short-Term Plan”).

      6.      At all times relevant to this action, Defendant Life Insurance

Company of North America, Inc. provided insurance long term disability

(“LTD”) benefits and other benefits to Plaintiff pursuant to Life Insurance

Company of North America policy LK- 0980205 (“the Long Term Plan”)

      7.      At all times relevant to this action, the Short-Term Plan and the

Long Term Plan were in full force and effect and Plaintiff was a participant in

both plans.

      8.      Defendants are in possession of all master Plan Documents.

      9.      Defendant LIFE INSURANCE COMPANY OF NORTH

AMERICA is a third party plan administrator or claims fiduciary given

discretion to interpret Plan provisions and is a Plan fiduciary, or alternatively,

is a Plan fiduciary without discretion to interpret Plan provisions.



                                        3
  Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 4 of 9




                        BASIS FOR JURISDICTION

      10.   This Court maintains subject matter jurisdiction over this action

pursuant to 29 U.S.C. Section 1132(e) and 28 U.S.C. Section 1331. This Court

maintains supplemental jurisdiction over the State Law claim pursuant to 28

U.S.C. Section 1367(a).

                  FACTS APPLICABLE TO ALL COUNTS

      11.   Plaintiff purchased through his employer, Navy Federal Credit

Union, a contract of salary continuance insurance including STD, LTD, and

other benefits.

      12.   On or before August 27, 2020, Plaintiff became totally disabled

from his “Own Occupation” as defined by the Plan as well as any “Other

Occupation” as defined by the Plan, due to Degenerative Disc Disease,

Degenerative Joint Disease, Heart Disease, Coronary Artery Disease,

Congestive Heart Failure,        and other exertional and non-exertional

impairments.

         COUNT I - SHORT TERM DISABILITY BENEFITS

      13.      Plaintiff made timely application for STD benefits to Defendant

Navy Federal Credit Union, by and through its plan fiduciary, Defendant

                                       4
   Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 5 of 9




LINA, in compliance with the terms and conditions of such plan and Defendant

LINA’s plan fiduciary claim procedure.

       14.        By letter dated October 5, 2020, Defendants or their agents

denied Short Term Disability benefits beyond August 27, 2020.

       15.        Plaintiff timely appealed, and Defendants denied the appeal by

letter dated February 17, 2021.

       16.        Plaintiff continues to suffer from Degenerative Disc Disease,

Degenerative Joint Disease, Heart Disease, Coronary Artery Disease,

Congestive Heart Failure, and other exertional and non-exertional impairments

which render him disabled from his “Own Occupation” as defined by the Plan

Language.

       17.         Plaintiff has exhausted all available administrative remedies

afforded by the Plan and has otherwise complied with all conditions precedent

to this action.

       18.        Defendants’ denials of Plaintiff’s claim for STD benefits was

arbitrary and capricious, constituted abuse of Defendants’ discretion under the

Plan, and derogated Plaintiff’s right to disability benefits under the terms of the

Plan and was contrary to Florida Law.

                                         5
   Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 6 of 9




       19.         Pursuant to the terms and conditions of Defendant’s STD

benefit plan, Defendants breached the terms and conditions of its employment

agreement insuring Plaintiff for Short Term Disability Benefits.

       20.       As a direct, proximate, and foreseeable result of Defendants’

breach of the employment agreement, Plaintiff has incurred the loss of

disability Insurance Benefits, and other fringe benefits that were provided

through Short Term Disability Benefit payroll deductions.

       21.       Pursuant to Florida Law, including, but not limited to Florida

Statutes Title XXXVII, Section 627.428, Navy Federal is liable to pay all

reasonable attorney’s fees incurred in the successful prosecution of the

aforesaid Short Term Disability Benefits Plan and collateral insurance and

other employment benefits derived from such benefit eligibility, or Florida

Statutes Title XXXI, Section 448.08, to the extent such benefits are wages

under Defendant Navy Federal’s salary continuance plan.

       WHEREFORE, Plaintiff demands judgment for damages against Navy

Federal, costs of this action, prejudgement interest on all economic losses,

attorney’s fees, prejudgment interest on all attorney’s fees, and a trial by jury

on all issues so triable.

                                       6
  Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 7 of 9




                        COUNT II - LTD BENEFITS

      22.     Plaintiff timely made application for LTD and other benefits

available under the employer sponsored plan by letter dated February 12, 2021,

which was delivered on February 25, 2021.

      23.    Defendant acknowledged receipt of such application in its letter

upholding the denial of Short Term Disability Benefits.

      24.    Defendant further acknowledged such application by letter dated

March 4, 2021.

      25.      Defendant requested additional time to review the application

April, 23, 2021.

      26.          29 C.F.R. 2560.503-19(f)(iii)(3) allows a maximum of one

hundred and five (105) days for a carrier to make a decision regarding a

claimants eligibility for disability benefits under a plan governed by 29 U.S.C

1001 et seq.(ERISA).

      27.          June 10, 2021 marks the one hundred and fifth (105th) day

following Defendant’s confirmed receipt of Plaintiff’s application for LTD

benefits under the Plan, and LINA has not rendered a decision, thus the

application for benefits is due to be deemed denied by Defendant.

                                       7
   Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 8 of 9




      28.       Plaintiff continues to suffer from Degenerative Disc Disease,

Degenerative Joint Disease, Heart Disease, Coronary Artery Disease, and other

exertional and non-exertional impairments which render him disabled from his

“Own Occupation” as well as “Any Occupation” as defined by the Plan

language.

      29.         Plaintiff has exhausted all available administrative remedies

afforded by the Plan and has otherwise complied with all conditions precedent

to this action, in that Defendant LINA’s failure to render a decision Plaintiff’s

LTD application constituted a waiver of any applicable further administrative

remedies under the Plan.

      30.          Each of Defendant’s denials of Plaintiff’s claims for LTD

benefits and all other benefits were arbitrary and capricious, constituted abuse

of Defendant’s discretion under the Plan, and derogated Plaintiff’s right to

disability benefits under the terms of the Plan.

      WHEREFORE, Plaintiff prays for a judgment against the Defendant for

all Plan benefits owing at the time of said judgment, pre-judgment interest,

attorney’s fees, costs of this action, and all other relief deemed just and proper

by the Court.

                                        8
Case 3:21-cv-00844-TKW-EMT Document 1 Filed 06/11/21 Page 9 of 9




   Dated this 11th day of June, 2021.



                                  Respectfully submitted,

                                  /s/ R. Ian MacLaren
                                  R. Ian MacLaren, Esq.
                                  Florida Bar No.: 47743
                                  i.maclaren@solowaylawfirm.com
                                  Daniel M. Soloway, Esq.
                                  Florida Bar No.: 508942
                                  d.soloway@solowaylawfirm.com
                                  Soloway Law Firm
                                  1013 Airport Blvd
                                  Pensacola, FL 32504
                                  (850) 471-3300 (T)
                                  (850) 471-3392 (P)
                                  Counsel for Plaintiff




                                  9
